Title: To George Washington from Burgess Ball, 27 May 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir,
                  Leesburg [Va.]—27th of May 1794.
               
               For a considerable time past I have been in a bad State of Health, and to endeavour to regain it I took a Trip to Alexandria to put myself under the direction of Doctor Craik, & from thence made a Visit to Fredericksbg—I thank God, I find myself mendg, but have so little appetite I regain my flesh very slowly.
               I saw Mr Pearce 2 or 3 times, and being inform’d by him that he had only sowed about 300 Bush: of Buck Wheat, I conciev’d you wd not want the 45½ which was lacking of the 500, as 100 or
                  
                  150 will be a great deal to sow for Seed and Cows & Hoggs—If however you wd rather have the Buck wheat, I will with pleasure procure & forward it in full time—It is scarce indeed, but had not two men disappointed me, it wd have been in my mill long ago. The wheat I was obliged to give 2/6 ⅌ Bush: for, and for the Carriage 1/. ⅌ Bush:, so that the whole Amot of the 454½ comes to £79.10.9, out of which is to be deducted the 200 dollar Bank Note, 3 Bush: of Clover Seed, & 400 wh[i]t[e] Fish & 2500 Herring that I got of Mr Pearce. Mr Chs Carter who lives with the Atty Genl had the Settlement of my Sons affairs in Philada, and I am owing for him Ball: of 25 dollars, which Sum I must request you’ll be so good as to pay Mr Carter, and the Ball: of the Accot we can settle when we meet again.
               Colo. Washington has grown much heartier and for some time past has declined—which makes us all happy—miss Milly & Sammy are here and (with Fanny) unite with me in wishing you & yours every filicity.  I am Dr sir with the highest Esteem Yr Affect. Hble servt
               
                  B: Ball
               
               
                  P.S. Mr Dandridge will be good enough to take the 25 dollars to Mr Carter for me. B.B.
               
            